Citation Nr: 1708879	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  08-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected sinusitis, allergic rhinitis, and vernal conjunctivitis.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to September 1995.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

In October 2011 and April 2013, the Board remanded the claim for further development.  In a November 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for OSA.  This decision was vacated by a December 2016 Court of Appeals for Veterans Claims (CAVC) order, which adopted a Joint Motion for Remand (JMR) for reconsideration of the Veteran's claim.  This issue is once again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for OSA, to include as secondary to service-connected sinusitis, allergic rhinitis, and vernal conjunctivitis.  CAVC remanded this issue to the Board for three reasons: (1) the Board's November 2014 decision failed to satisfy the duty to assist where it did not obtain VA treatment records from the Gainesville VA Medical Center (VAMC); (2) it failed to order a new addendum when an April 2013 addendum to a January 2012 VA medical opinion was held to not satisfy the Board's prior remand order; and (3) it failed to provide an adequate statement of reasons or bases when it did not respond to the Veteran's request for an independent medical opinion.  

After reviewing the Veteran's claims file and the CAVC's December 2016 order that incorporates the JMR, the Board has determined that another remand is needed. 

First, records of all treatment from the VA medical center will be requested.  Specifically, all records from the Gainesville VA medical center will be requested regarding any treatment for sleep apnea, including any sleep study conducted.

Second, an additional addendum to the previously conducted examination will be requested to satisfy the Joint Motion.

Lastly, the Board recognizes that the Veteran requested an independent medical opinion through her representative in October 2014.  Further consideration of this matter will be undertaken following the development requested herein.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, obtain any outstanding treatment records with help from the Veteran, including from the Gainesville VAMC, VA, and other entities that the Veteran identifies.  All attempts to obtain records should be documented in the claims folder.

2. Thereafter, obtain an addendum opinion from the January 2012 VA examiner, or, if unavailable, from another appropriate examiner, regarding the nature and etiology of the Veteran's sleep apnea condition.  Provide the examiner with the claims file, including any pertinent evidence in Virtual VA or the VBMS not already of record.  The examiner should review the entire record, and indicate that all pertinent records were reviewed.  

Based upon thorough review of the entire record in the claims folder, the examiner should provide an opinion regarding: 

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea condition is aggravated by her service connected sinusitis, allergic rhinitis and vernal conjunctivitis disabilities.  If the examiner finds that the Veteran's sleep apnea disability has been worsened by her service connected sinusitis, allergic rhinitis and vernal conjunctivitis disabilities, to the extent feasible, the degree of worsening should be identified.

The examiner is instructed to consider each of the Veteran's and her buddy statements of experiences and symptoms credible.  The examiner is reminded that lay evidence is potentially competent to support the presence of disability even when it is not corroborated by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006).  

Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion.  If medical literature is used, please provide a citation.  If the examiner finds that an opinion cannot be rendered regarding nature and etiology of sleep apnea without resorting to speculation, the examiner should state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).  

3. Ensure that the addendum opinion complies with this remand and answers the questions presented herein.  If insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.  

4. After completing the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




